per curiam:
Mediante Opinión Per Curiam y Sentencia, suspendimos a Marcos Feliciano Crespo del ejercicio de la notaría y la abogacía por no haber contestado los requerí-*281mientos de este Tribunal. Notificado de nuestra decisión, Feliciano Crespo ha comparecido para explicar su incum-plimiento con las dos Resoluciones emitidas por este Tribunal. Examinada su comparecencia, se reinstala al li-cenciado Feliciano Crespo al ejercicio de la abogacía y la notaría. Veamos.
HH
Mediante Resolución de 10 de mayo del año en curso le concedimos al Lie. Marcos Feliciano Crespo un término de treinta días para que se expresase sobre un Informe de la Directora de la Oficina de Inspección de Notarías referente a la inscripción de una escritura en el Registro de la Propiedad. Debido a que Feliciano Crespo no contestó dicha Resolución, el 14 de junio reiteramos los términos de la Resolución anterior y le concedimos un plazo adicional para cumplir con nuestra orden. Ante el silencio de Feli-ciano Crespo, el 4 de octubre de 2002 se le concedió un término final de quince días para contestar nuestras Reso-luciones y además “presentar la evidencia correspondiente de la inscripción registral en cuestión”. También, se le or-denó que reaccionara a “los señalamientos de la Directora de la Oficina de Inspección de Notarías sobre la dilación irrazonable del notario en la prestación de sus servicios a la quejosa y sobre la falta de información de parte del no-tario hacia la quejosa”.
En vista de que Feliciano Crespo no compareció ante esta Curia para exponer su posición, el pasado 7 de marzo emitimos una Opinión Per Curiam y una Sentencia en la que se decretó su separación inmediata e indefinida de la notaría y de la abogacía. Además, se ordenó la incautación de sus Protocolos. El 31 de marzo de 2003 los alguaciles de este Tribunal notificaron a Feliciano Crespo de esta deci-sión y se incautaron de su obra notarial.
Enterado de nuestra decisión, Feliciano Crespo compa-*282reció ante nos para solicitar la reconsideración del dicta-men anteriormente descrito y explicar su incumplimiento con nuestras órdenes. En su moción de reconsideración, Feliciano Crespo afirma que contestó oportunamente todas nuestras órdenes por correo certificado, “pero por error e inadvertencia envió sus contestaciones a la Oficina de la Directora de Inspección de Notarías”. Aunque reconoce el error cometido, señala que como la Oficina de la Directora de Inspección de Notarías era una dependencia de este Tribunal, de buena fe “creyó que era suficiente notificarle a cualquiera de las dos”. Además, nos informa que la escri-tura que origina la queja de autos fue inscrita en el Regis-tro de la Propiedad y nos somete la certificación registral correspondiente.
Tan pronto se recibió dicha moción se le concedió un término de veinticuatro horas a la Directora de la Oficina de Inspección de Notarías para examinar su expediente sobre la queja e informarnos si las contestaciones de Feli-ciano Crespo habían sido recibidas. Antes de concluir dicho término, el Director Auxiliar de la Oficina de Inspección de Notarías nos informó que examinó el expediente de la queja y encontró las mociones del querellado. Además, nos informó que, a pesar de que ambas mociones estaban diri-gidas al Tribunal Supremo, “los sobres vinieron dirigidos a la Directora de la Oficina de Inspección de Notarías y a nuestro apartado postal, por lo cual entendíamos que era copia de lo radicado en la Secretaría del Tribunal Supremo”.
De lo anterior se desprende que Feliciano Crespo con-testó oportunamente nuestras Resoluciones y que, además, cumplió con la orden de que inscribiera la escritura que originaba la queja de autos. No obstante, contrario a lo ordenado por este Tribunal, Feliciano Crespo envió dichas comparecencias a la Oficina de Inspección de Notarías bajo la premisa de que cumplía con lo requerido si contestaba a “cualquiera de las dos”.
*283Como la orden de este Tribunal claramente requería que compareciera ante este Foro y expusiera su posición sobre el Informe de la Directora de la Oficina de Inspección de Notarías, era a esta Curia y no a la Directora a quien tenía que explicar los problemas que habían surgido con la escritura en cuestión y, además, contestar las razones por las cuales no había mantenido a su dienta informada de los trámites ante el Registro de la Propiedad. El deber del licenciado Feliciano Crespo era presentar en la Secretaría de este Tribunal sus escritos en cumplimiento de nuestras órdenes y enviarle copia de éstos a la Oficina de Inspección de la Notarías. Es motivo de preocupación que un notario parta de la premisa equivocada de que puede cumplir con nuestras órdenes sin presentar su contestación oportuna-mente ante la Secretaría de este Tribunal. No olvidemos que la Secretaría de este Tribunal es la única que está autorizada a recibir los escritos dirigidos a nosotros, por lo que cuando un abogado presenta un escrito en cualquier otra dependencia de este Tribunal, no se entiende que se ha presentado oficialmente hasta tanto la Secretaría lo reciba. Aprovechamos este caso para recordarle a la profe-sión jurídica de lo antes expuesto para que sepan que se atienen a las mismas consecuencias que se ha atenido Fe-liciano Crespo en este caso, esto es, la suspensión de su ejercicio de esta honrosa profesión.
No obstante, una vez Feliciano Crespo ha comparecido ante nos, ha demostrado que inscribió la escritura en cues-tión en el Registro de la Propiedad y, además, ha explicado y reconocido el error cometido, ordenamos su reinstalación al ejercicio de la abogacía y la notaría. Se le apercibe que en el futuro deberá cumplir estrictamente con las órdenes de este Tribunal.
El Juez Presidente Señor Andréu García no intervino.